94 U.S. 180 (1876)
WINONA AND ST. PETER RAILROAD COMPANY
v.
BLAKE.
Supreme Court of United States.

Mr. B.C. Cook and Mr. C.B. Lawrence for the plaintiff in error.
Mr. W.P. Clough, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
By its charter, the Winona and St. Peter Railroad Company was incorporated as a common carrier, with all the rights and subject to all the obligations that name implies. It was, therefore, bound to carry, when called upon for that purpose, and charge only a reasonable compensation for the carriage. These are incidents of the occupation in which it was authorized to engage. There is nothing in the charter limiting the power of the State to regulate the rates of charge. The provision in the act of Feb. 28, 1866, that the "company shall be bound to carry freight and passengers upon reasonable terms," and that in the Constitution of Minnesota (art. 10, sect. 4), that "all corporations being common carriers, . . . shall be bound to carry the mineral, agricultural, and other productions or manufactures on equal and reasonable terms," add nothing to and take nothing from the grant as contained in the original charter.
This case, therefore, falls directly within our rulings in Munn v. Illinois; Chicago, Burlington, & Quincy Railroad Company v. Iowa; Peik v. Chicago & North-western Railway Company; and Chicago, Milwaukee, & St. Paul Railroad Company v. Ackley, supra.
*181 For the reasons stated in the opinions in those cases, the judgment of the Supreme Court of Minnesota is
Affirmed.
MR. JUSTICE FIELD and MR. JUSTICE STRONG dissented.
NOTE.  In Southern Minnesota Railroad Company v. Coleman, error to the Circuit Court of the United States for the District of Minnesota, which was argued by Mr. H.J. Horn and Mr. G.E. Cole for the plaintiff in error, and by Mr. E.C. Palmer for the defendant in error, MR. CHIEF JUSTICE WAITE, in delivering the opinion of the court, remarked: This case, in all its essential facts, is precisely like that of Winona & St. Peter Railroad Company v. Blake, supra. The judgment of the Circuit Court is, therefore, affirmed upon the authority of that case, and for the reasons stated in the opinions which have just been read.
MR. JUSTICE FIELD and MR. JUSTICE STRONG dissented.